Citation Nr: 1754405	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  12-02 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a stroke.  

2.  Entitlement to service connection for a left shoulder disability.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for osteoarthritis.  

8.  Entitlement to service connection for a chronic kidney disorder to include kidney stones.  

9.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

10.  Entitlement to service connection for gout.

11.  Entitlement to service connection for coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	Eva I. Guerra, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACTDUTRA) in the United States Army Reserves from May 1973 to August 1973 and on a period of ACTDUTRA in the Army National Guard from September 7, 2003, to September 19, 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a video conference hearing before the Board in June 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is unfortunately necessary before a decision on the merits of the claims can be reached.  

As an initial matter, the Board notes that the only service separation document (DD Form 214) indicates that the Veteran served on a period of active duty for training from May 1973 to August 1973.  The October 2009 rating decision from which this appeal arises indicates that the September 7, 2003, to September 19, 2003.  However, no documentation of this period of service was included in the claims file.  Moreover, the Veteran indicated at his Board hearing that he served on active duty during various periods of time including for a period of time in 2005 in Korea.  As such, the AOJ should contact the necessary service department to obtain the dates of the Veteran's periods of active duty service and any other available service treatment reports.  

The Veteran was afforded a VA examination for his claimed hearing loss and tinnitus in April 2009.  The examiner diagnosed the Veteran with tinnitus and bilateral sensorineural hearing loss and opined that the Veteran's hearing loss is less likely than not related to service.  However, the examiner noted that the Veteran reported additional active service which could change the opinion.  Additionally, the examiner opined that the Veteran's tinnitus is less likely than not related to service because the Veteran's hearing thresholds were normal at his separation from service in 1973.  The examiner also noted that the Veteran had an increase in tinnitus after his stroke (which is service-connected).  As such, additional medical opinions should be obtained to clarify the etiology of the Veteran's hearing loss and tinnitus.  

A VA examination and etiology opinion was obtained for the claim for service connection for hypertension in October 2009.  The examiner opined that the Veteran's hypertension was not related to his last period of active duty service from 2005 to 2008 but failed to offer an opinion as to whether the Veteran's hypertension was caused or aggravated by his service-connected stroke residuals.  As noted, the dates of the Veteran's active duty and active duty for training are unclear.  As such, another examination and opinion should be obtained.  

The Veteran was afforded a VA examination for his service-connected stroke residuals in October 2009.  At the Board hearing, the Veteran testified that his service-connected stroke residuals are manifested by vertigo, dizziness, nausea, hoarseness, and loss of ability to detect temperature on the right side of his body.  Emergency room treatment reports reflect that the Veteran was seen for dizziness in February 2017.  In order to properly assess the claim for an increased rating, the Veteran should be afforded a current examination.  

With regard to the other claims for service connection, if any additional periods of service and/or medical records are obtained or confirmed and any additional medical opinions are necessary, those opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the necessary service department to confirm the Veteran's periods of active duty service or active duty for training.  Any additional service treatment reports should also be requested.  Any negative responses should be included in the claims file.  

2.  After the Veteran's dates of service are confirmed, submit the Veteran's claims file to the examiner who conducted the April 2009 VA audiological examination (or an examiner with similar expertise) and request that the examiner provide an opinion as to whether it is as likely as not (50 percent probability or greater) that hearing loss and/or tinnitus first manifested during active duty service or within a year after discharge from any period of active service, or is otherwise related to active service or any period of active duty for training.  The examiner should also provide an opinion as to whether the Veteran's tinnitus was caused or aggravated by his service-connected stroke residuals.  A complete rationale should be included for all opinions expressed.

3.  After the Veteran's dates of service are confirmed, submit the Veteran's claims file to the examiner who conducted the October 2009 VA hypertension examination (or an examiner with similar expertise) and request that the examiner provide an opinion as to whether it is as likely as not (50 percent probability or greater) that hypertension manifested during active duty service or within a year after discharge from any period of active service, or is otherwise related to active service or any period of active duty for training.  The examiner should also provide an opinion as to whether the Veteran's hypertension was caused or aggravated by his service-connected stroke residuals.  A complete rationale should be included for all opinions expressed.

4.  With regard to the claim for an increased rating for stroke residuals, the Veteran should be afforded a current examination.  The examiner should obtain a detailed history of the Veteran's claimed stroke residuals and conduct a thorough physical examination.  The examiner should review the claims file and indicate all residual symptoms associated with the Veteran's stroke.  A complete rationale should be included for all opinions expressed.  

5.  If any other examinations are deemed necessary based on any additional dates of service and/or service treatment reports, those examinations should be so scheduled.  

6.  Then, readjudicate the issues on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




